FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WENXIN ZHANG,                                    No. 10-72954

               Petitioner,                       Agency No. A099-901-803

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Wenxin Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen removal proceedings held in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Garcia v. INS, 222 F.3d 1208, 1209

(9th Cir. 2000), and we deny the petition for review.

      The agency did not abuse its discretion in denying Zhang’s motion to reopen

where the notice provided to Zhang of his next hearing date was sufficient. See id.

at 1209 (notice to counsel of record constitutes notice to alien).

      The October 22, 2010, motion to intervene filed by the Robin Hood

International Human Rights Legal Defense Fund is denied.

      PETITION FOR REVIEW DENIED.




                                           2                                 10-72954